Citation Nr: 1204889	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1973.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for service connection for bilateral hip disorders and for TDIU benefits.  The Veteran disagreed and perfected an appeal.

In a January 2010 decision, the Board remanded the Veteran's claims for further development.  


FINDINGS OF FACT

1.  The Veteran's right hip disorder is unrelated to his active duty service.

2.  The Veteran's left hip disorder is unrelated to his active duty service.

3.  The medical and other evidence of record demonstrates that the Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. A right hip disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A left hip disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that as an aircraft mechanic he had to do heavy lifting of aircraft parts and supplies that resulted in undue wear and tear of his bilateral hips.  He seeks service connection for the residuals of the injuries he sustained during service.  The Veteran also seeks total disability benefits for his service-connected disability.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, in pertinent part, the Board ordered VA to contact the Veteran and request that he identify all VA and non-VA sources of treatment for his bilateral hips; obtain a complete copy of the Veteran's service personnel records; obtain all VA treatment records pertaining to the Veteran; obtain all Social Security Administration (SSA) records pertaining to the Veteran; and, provide the Veteran with a VA medical examination to ascertain the nature and etiology of the bilateral hip disorders and for an opinion whether the disorders were at least as likely as not related to the Veteran's active duty service.

The record reveals that the Veteran was sent a January 2010 letter from VA that requested that he identify and provide access to all VA and non-VA sources of treatment for his bilateral hips.  The record now includes a copy of the Veteran's service personnel file, as well as the SSA records and VA treatment records from various VA facilities that pertain to the Veteran.  Finally, the record includes the report of a VA examiner dated August 2010 that describes the current nature and extent of the Veteran's bilateral hip disorders and which provides an opinion regarding the likely etiology of the disorders.  

For the reasons stated above, the Board finds that VA has substantially complied with the Board's January 2010 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

After receiving the Veteran's claim in February 2005, VA notified the Veteran in a March 2005 letter of the evidence required to substantiate a claim for service connection and a claim for TDIU benefits.  The letter further informed him of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed in a January 2010 letter of how to substantiate claims for service connection and TDIU benefits, of the steps that VA would take to assist him in developing his claims, and of how VA determines a disability rating and an effective date for a claimed disability.   

Accordingly, the duty to notify has been met.  The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The record shows that VBA obtained the Veteran's service treatment records and service personnel records, VA and private treatment records, and records from the SSA that pertain to the Veteran's claims.  In addition, the Veteran received a VA medical examination in August 2010.  As is discussed in detail below, the examination provides sufficient information for determining Veteran's claims for service connection and TDIU benefits.  For those reasons, the Board finds that VBA satisfied the duty to assist the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Bilateral hip disorders

The Veteran seeks service connection for bilateral hip disorders.  He essentially contends that he injured his hips during active duty service when, as an aircraft mechanic, he was required to lift heavy aircraft parts and supplies.  He contends that the heavy lifting he performed on active duty led to "undue wear and tear on my hips."  See February 2005 claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  

The medical evidence shows that the Veteran underwent total hip replacements for both hips.  The evidence shows the left hip was replaced in 2000 and his right hip was replaced in 2005.  The Veteran was diagnosed in August 2000 with bilateral avascular necrosis.  The August 2010 VA examiner diagnosed the Veteran with right total hip replacement for avascular necrosis satisfactory outcome, revision arthroplasty with chronic left femoral pain, and bilateral osteonecrosis hips.  Shedden element (1) is satisfied.

A review of the Veteran's service treatment records does not reveal that the Veteran complained of hip symptoms during service or that a hip condition was noted.  At the time of his separation examination, the Veteran reported a surgical correction of strabismus in childhood;, recurrent tonsillitis, resolved with tonsillectomy; excision of a benign lesion of the left eye in 1965, and chest pain in 1971 related to muscle spasm.  He denied all other significant medical and surgical history.  Upon clinical evaluation his spine and other musculoskeletal system were found to be normal.  Accordingly, a condition of either hip was not noted during service.  Other medical evidence does not suggest that the Veteran's hip disorder arose during service.  The Veteran explained in his application for SSA disability benefits that he first noticed symptoms of hip and leg pain in about 1996.  As the Veteran's statements in this regard are found to be competent, credible and probative, continuity of symptoms since service is not shown.  The Veteran has not argued or contended that he was treated for hip pain during service and he has not contended that the pain arose during service.  

There is, in short, no evidence that the Veteran's current hip disorder was symptomatic at any time during the Veteran's active duty service.  The Court has held that contemporaneous evidence has a greater probative value than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Indeed, the lack of evidence of any hip disorder during service is probative because the lack of evidence tends to disprove the fact that the Veteran had any hip injury or disease during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  For those reasons, the Board finds that Shedden element (2) is not satisfied.

With regard to Shedden element (3), evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the record includes the opinion of the August 2010 VA examiner.  The examiner stated that based on the Veteran's history, the review of the Veteran's VA claims folder and after examining the Veteran, "the Veteran's bilateral total hip arthroplasties for avascular necrosis is not caused by or a result of injury or activities while in service."  The examiner's rationale was that there were no records for any injury during service and that the Veteran's explanation for his condition was "not supported as a cause of symmetrical avn [avascular necrosis] in current orthopedic literature."  The examiner opined that the "most likely cause is loss of blood supply to both hips associated with his documented severe lower extremity arterial occlusive disease (attached vascular studies) that is an age related acquired disability unrelated to trauma or activities."  This is highly probative evidence against the claims for service connection.  In that regard, the Board finds that the examination was adequate as the examiner reviewed the medical history, conducted an examination and provided an opinion supported by a rationale, such that the Board can render an informed determination.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) cert. denied, 523 U.S. 1046 (1998).  The Court instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The ultimate determining factor is to what degree is the examiner's opinion supported by the clinical evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In making a decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In this case, the Veteran as a lay person is competent to report hip symptoms that he experienced.  The record shows, however, that the Veteran reported first feeling the pain and other symptoms in 1996, some 20 years after the Veteran was discharged from active duty.  The Board observes that the VA orthopedist noted the Veteran's explanation that his lifting of heavy objects during service caused his current disorder and found that such activity was unrelated to his current disorder.   Thus, the Veteran's report of symptoms he observed did not support an etiological opinion by the VA physician.  To the extent that the Veteran's statements can be implied to be medical evidence, the Board finds that the Veteran is not competent to provide a medical opinion.  There is nothing in the record that shows the Veteran has the training, education or experience to render a medical nexus opinion regarding his condition as the etiology of the right and left hip disabilities is beyond the type of observation that a lay person can provide to VA.  In sum, for the reasons stated above, the Board finds that the competent and probative evidence is against finding a nexus between the Veteran's service and the current right and left hip disabilities.  For that reason, the Board finds that Shedden element (3) is also not satisfied.

As the preponderance of the evidence is against the claims for service connection, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

TDIU

The Veteran essentially contends that his service-connected disability renders him unable to follow substantially gainful employment.  The Veteran is service-connected for left index finger osteoarthritis, currently evaluated as 0 percent or noncompensably disabling.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

As noted above, the Veteran has a single disability currently evaluated as noncompensable.  Thus, he does not meet the criteria of 38 C.F.R. § 4.16(a).  If the Veteran is unable to meet the percentage requirements for eligibility for total ratings set forth in § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 so long as the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected left index finger disability.  

The medical evidence shows that the Veteran was seen in August 2010 by a VA examiner.  The examiner noted that the Veteran complained that his left finger arthritis was causing symptoms of pain and stiffness, but the examiner did not note objective evidence of pain during the examination.  The examiner reported the diagnosis as "osteoarthritis left index finger without loss of motion, mild weakness grip strength," and characterized the effect of the disability as having no significant effects on the Veteran's usual daily activities or occupation.  The Board finds that the examination was adequate as the examiner reviewed the history, conducted an examination and provided sufficient information concerning the disability so the Board can render an informed determination.  The Board observes that the November 2006 SSA decision of disability found that Veteran's contention was that he was disabled because of the "total hip replacements, limited use of arms, and blockage in veins in the calves."  The Veteran did not contend then that his left index finger arthritis caused him any disability.  Moreover, in the February 2005 claim and the November 2006 substantive appeal, the Veteran asserted that he was unable to work due to his hips.  The Veteran's statements in that regard are found to be competent, credible and probative and along with the VA examination weigh against his claim.  In sum, there is no evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left index finger disability.  For these reasons, the Board finds that referral for extraschedular consideration under § 4.16(b) is unwarranted.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


